                           IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

                  Plaintiff,

v.                                                                                         No. 14-cr-1261 RB

PAWANKUMAR JAIN, M.D.,
a.k.a. “Pawan Kumar Jain,”

                  Defendant.

                 FINDINGS OF FACT AND CONCLUSIONS OF LAW
           AND ORDER DENYING DEFENDANT’S OBJECTIONS TO THE PSR

         In February 2016, Dr. PawanKumar Jain pled guilty to two counts of unlawfully dispensing

a controlled substance and health care fraud. These counts related to his treatment of his patient

MEB. 1 MEB died on December 25, 2009, two days after filling a methadone prescription written

by Dr. Jain. Dr. Jain admitted that the methadone prescriptions he wrote MEB preceding her death

fell outside the usual course of medical practice and had no legitimate medical purpose. Dr. Jain

has made three formal objections to his Presentence Investigation Report (PSR): (1) to the

inclusion of all the opioid prescriptions listed in the indictment, which he wrote to ten different

patients, as relevant conduct in calculating his base offense level; (2) to the upward adjustment for

a large number of vulnerable victims; and (3) to references to the cause of death of some of the

patients named in the indictment. 2

         The Court held an evidentiary hearing on these objections which began on November 20,

2018, and continued on December 5 and 6, 2018. Having considered the submissions of counsel,


1
 The Court will use the initials of Dr. Jain’s patients, as used in the Second Superseding Indictment (Doc. 64) and the
parties’ proposed findings of fact and conclusions of law. (Docs. 115; 116.)
2
 Dr. Jain orally withdrew a fourth objection—to the upward adjustment for MEB being a vulnerable victim—at the
evidentiary hearing. (See Vol. I of Tr. of Evidentiary Hr’g (Tr. I) at 10.)
the record, relevant law, and being otherwise fully advised, the Court issues these findings of fact

and conclusions of law and will deny Dr. Jain’s objections to the PSR.

                                               FINDINGS OF FACT

            “[W]hen factual issues are involved in deciding a motion, the court must state its essential

findings on the record.” Fed. R. Crim. P. 12(d). The Court must “for any disputed portion of the

presentence report or other controverted matter—rule on the dispute or determine that a ruling is

unnecessary either because the matter will not affect sentencing, or because the court will not

consider the matter in sentencing.” Fed. R. Crim. P. 32(i)(3)(B). At the evidentiary hearing the

Court heard testimony from Dr. Stacey L. Hail, M.D., Dr. Graves T. Owen, Michael Garrett

Shavier, Laura Rose Duran, and DEA Special Agent Jeffrey Castillo. Based on the hearing and the

record, the Court makes the following findings of fact proven by a preponderance of the evidence:

1. Dr. Graves Owen is an expert in the field of pain management. (Vol. I of Tr. of Evidentiary

       Hr’g (Tr. I) at 167.)

2. The standard of care is what a reasonable and prudent physician would do in the same or similar

       circumstances, though there is some grey area about what is appropriate. (Id. at 170, 218.)

3. Practices that fall below the standard of care include failure to: practice evidence-based

       medicine; maintain reliable, credible, and legible medical records; perform the appropriate

       medical evaluation process to establish the outcome of previous treatments; obtain

       comprehensive previous medical records; perform and document an appropriate medical

       history; and perform and document an appropriate and reliable physical exam. (Id. at 170;

       Gov’t Evidentiary Hr’g Ex. 8 (Gov’t Ex. 8)3 at 2–4.)




3
    Exhibit 8 is a consolidated version of Dr. Owen’s first and second expert reports, which are also filed as Doc. 98-1.

                                                             2
4. Although the experience of pain is a subjective experience, assessing the body’s ability to

   function, such as the length of time a person can sit and stand, and how far the person can walk,

   provides a more objective manner for a pain doctor to accurately assess and treat pain. (Tr. I

   at 172.)

5. In the field of pain management, the standard of care includes the exhaustion of conservative,

   evidence-based treatment options before treating a patient with high-risk, non-evidence-based

   treatment options. This is referred to as the “first do no harm” doctrine. (Id. at 170.)

6. Conservative evidence-based options for the treatment of pain include: exercise, yoga, pilates,

   physical therapy, cognitive behavioral therapy, acupuncture, and chiropractic manipulation.

   (Id. at 173.)

7. Chronic opioid therapy is a high-risk treatment option. (Gov’t Ex. 8 at 25.)

8. Reasonable and prudent physicians should consider risk factors like vulnerable mental or

   emotional conditions before prescribing opioids for pain management. (Tr. I at 171.)

9. Pain patients who have risk factors for addiction or misuse of pain medications are at a higher

   risk for opioid addiction because they are more vulnerable to the use of opioid prescriptions to

   chemically cope or self-medicate. These risk factors include: a family or personal history of

   alcoholism or drug addiction; mental health problems, including anxiety and depression;

   impulse control problems including OCD, ADD, bipolar disorder, schizophrenia, and

   personality disorders; hyper-vigilant states such as Post-Traumatic Stress Disorder; a history

   of abuse; and being under the age of 45. (Id.)

10. Aberrant drug taking behaviors are behaviors outside the boundaries of the treatment plan,

   including running out of prescribed drugs early, obtaining controlled substances from multiple




                                                 3
   sources, and behaviors that may be detected by a urine drug test like taking illegal drugs or not

   taking the prescribed substances. (Id. at 176; Gov’t Ex. 8 at 20.)

11. Failure to monitor compliance with the prescribed use of controlled substances and take

   appropriate corrective action to address aberrant drug taking behaviors is below the standard

   of care. (Gov’t Ex. 8 at 20.)

12. Corrective action could include warning the patient, testing their urine for drugs, asking them

   to come in more frequently for assessment, ceasing to prescribe the controlled substances, or

   even discharging them from the practice. (Tr. I at 178.)

13. Failure to monitor for adverse events such as liver toxicity and sleep apnea in patients receiving

   chronic opioid therapy is below the standard of care. (Gov’t Ex. 8 at 25.)

14. Dr. Owen reviewed 23 of Dr. Jain’s patient files to determine whether Dr. Jain met the standard

   of care in prescribing controlled substances to each of those patients, including the 10 patients

   who were named as victims in the Second Superseding Indictment (the Indictment). (Tr. I at

   174.)

15. Dr. Owen opined that none of the prescriptions that Dr. Jain wrote to MEB for methadone and

   oxycodone from April 23, 2009 to November 25, 2009, were written for a legitimate medical

   purpose, and they were outside the scope of medical practice. (Id. at 174–75.) Dr. Owen based

   his opinion on evidence of deviations from the standard of care in prescribing narcotics,

   including:

       a. MEB presented the following risk factors for addiction or aberrant drug-taking

           behavior: 39 years old, obtaining multiple opioids from multiple providers, anxiety,

           depression, and bipolar symptoms. (Id. at 177–80.)




                                                  4
       b. Dr. Jain did not obtain and review all of MEB’s pertinent medical records before he

           began treating her pain with controlled substances. (Id. at 175.)

       c. While MEB was under Dr. Jain’s care, he received several letters from agencies and

           other providers notifying him that MEB was receiving narcotic medications from

           multiple providers, but he still prescribed MEB controlled substances. (Id. at 199; Vol.

           III of Tr. of Evidentiary Hr’g (Tr. III) at 25–27.)

       d. Dr. Jain performed superficial evaluations by not conducting adequate problem-

           focused physical exams and not taking adequate medical history each time Dr. Jain saw

           MEB and before he prescribed controlled substances to MEB. (Tr. I at 176.)

       e. There is no documented explanation of alternate pain treatment choices in MEB’s pain

           management contract, executed November 7, 2008. (Id. at 176–77.)

       f. Dr. Jain did not exhaust conservative care options before treating MEB’s pain with

           controlled substances. (Id. at 181–82.)

       g. Dr. Jain failed to document a therapeutic benefit, or improvement to MEB’s pain, from

           the prescribed controlled substances. (Id.)

16. As part of his plea agreement, Dr. Jain admitted that the final two methadone prescriptions he

   wrote to MEB were issued outside the usual course of medical practice and without a legitimate

   medical purpose. (Doc. 81 at 4.)

17. Dr. Owen opined that Dr. Jain’s July 27, 2010 prescription of oxycodone to ND was not written

   for a legitimate medical purpose, and was outside the scope of medical practice. (Tr. I at 182.)

   Dr. Owen based his opinion on evidence of deviations from the standard of care in prescribing

   narcotics, including:




                                                 5
       a. ND’s patient file lacked a documented therapeutic benefit for oxycodone. (Id. at 182–

           83.)

       b. There is no evidence that Dr. Jain conducted urine drug testing of ND before

           prescribing controlled substances. (Id. at 183.)

       c. Dr. Jain did not document any evaluation of risk factors for aberrant drug taking

           behavior like unstable behavioral and mental health issues, even though a form in ND’s

           file notes “depression, anxiety, psychiatric treatment, mood swings, and sleep

           disturbances.” (Id. at 183–84; Vol. II of Tr. of Evidentiary Hr’g (Tr. II) at 74–76; Gov’t

           Ex. 15.)

       d. ND had received prescriptions from a nurse practitioner about a week before her visit

           with Dr. Jain, but Dr. Jain did not obtain any of ND’s prior medical records prior to

           prescribing controlled substances. (Tr. I at 123, 211–12; Tr. III at 23–24.)

18. Dr. Owen opined that none of the prescriptions that Dr. Jain wrote for morphine sulfate to RB

   from October 30, 2009 to June 7, 2010, were written for a legitimate medical purpose, and they

   were outside the scope of medical practice. (Tr. I at 184.) Dr. Owen based his opinion on

   evidence of deviations from the standard of care in prescribing narcotics, including:

       a. RB’s patient file revealed superficial evaluations and failure to assess function. (Id. at

           185.)

       b. There is no evidence that Dr. Jain followed up on risk factors for aberrant drug-taking

           behavior such as anxiety, depression, and nicotine addiction, nor that he took corrective

           action following a urine drug test that was positive for THC. (Id. at 185–86.)

       c. Dr. Jain failed to document medical necessity or therapeutic benefit for prescribed

           treatments with controlled substances. (Gov’t Ex. 8 at 35–36.)



                                                 6
19. Dr. Owen opined that none of the prescriptions for oxycodone that Dr. Jain wrote to TB from

   December 14, 2009 to June 14, 2010, were written for a legitimate medical purpose, and they

   were outside the scope of medical practice. (Tr. I at 186–87.) Dr. Owen based his opinion on

   evidence of deviations from the standard of care in prescribing narcotics, including:

       a. Dr. Jain failed to address TB’s anxiety and depression that he noted on intake forms.

          (Id. at 187.)

       b. Dr. Jain did not obtain TB’s pertinent previous medical records before prescribing

          controlled substances. (Gov’t Ex. 8 at 42.)

       c. Dr. Jain conducted superficial evaluations with poor documentation. (Tr. I at 187.)

       d. Dr. Jain did not document therapeutic benefits for the opioids prescribed to TB. (Id.)

       e. Dr. Jain required TB to provide a urine sample on June 14, 2010, which came back

          positive for cocaine on June 17, 2010. (Id. at 223; Def. Ex. K.)

       f. It appears that Dr. Jain made the decision to discharge TB from his practice based on

          the test that came back positive for cocaine, but he prescribed oxycodone to TB on the

          same day he required the urine sample, prior to receiving the lab results. (Tr. I at 62,

          224; Def. Ex. K.)

20. Dr. Owen opined that none of the prescriptions for methadone and oxycodone that Dr. Jain

   wrote to MJB from May 26, 2009 to March 24, 2010, were written for a legitimate medical

   purpose, and they were outside the scope of medical practice. (Tr. I at 187–88.) Dr. Own based

   his opinion on evidence of deviations from the standard of care in prescribing narcotics,

   including:




                                                7
       a. MJB had a history of sleep apnea, which increases the risk that a patient who is

          prescribed opioids will die. Dr. Jain noted the sleep apnea on MJB’s patient intake form

          but did not follow up. (Id. at 188.)

       b. Dr. Jain knew that MJB had exhibited recreational drug and alcohol use, which are risk

          factors for aberrant drug taking behavior. (Id.)

       c. Dr. Jain did not obtain MJB’s pertinent previous medical records. (Gov’t Ex. 8 at 44.)

       d. Dr. Jain did not document the therapeutic benefits of the opioids he prescribed MJB

          and his examinations were cursory and poorly documented. (Id. at 44–47.)

21. Dr. Owen opined that none of the prescriptions for oxycodone that Dr. Jain wrote to SC from

   June 2, 2009 to June 24, 2010, were written for a legitimate medical purpose, and they were

   outside the scope of medical practice. (Tr. I at 188.) Dr. Owen based his opinion on evidence

   of deviations from the standard of care in prescribing narcotics, including:

       a. SC’s file included multiple references to personal and family history of psychiatric

          problems like anxiety, depression, suicidal ideations, and other risks of aberrant drug

          taking behavior. (Id. at 188–89; Gov’t Ex. 8 at 47.)

       b. Dr. Jain indicated in SC’s file that she had been involved in six motor vehicle accidents

          as well as a fall that caused pain. (Tr. I at 227.)

       c. Dr. Jain’s files do not note whether SC had been prescribed opioids for pain she

          attributed to the car crashes and subsequent fall, but he prescribed her an opioid dosage

          that would be very high for an opioid-naïve individual. (Gov’t Ex. 8 at 47.)

       d. SC’s previous medical records were not obtained. (Id.)

       e. Various diagnoses were made without supporting documentation, sometimes in

          conflict with MRI results. (Id. at 48.)



                                                  8
          f. Dr. Jain did not document therapeutic benefits of opioid treatment, and SC’s oxycodone

             dosage was increased over time without documented medical rationale. (Id. at 48–49.)

22. Dr.      Owen      opined     that      none   of    the     prescriptions    for     oxycodone,

   amphetamine/dextroamphetamine, and hydromorphone that Dr. Jain wrote to AU from June

   24, 2009 to June 3, 2010, were written for a legitimate medical purpose, and they were outside

   the scope of medical practice. (Tr. I at 189.) Dr. Owen based his opinion on evidence of

   deviations from the standard of care in prescribing narcotics, including:

          a. Dr. Jain noted that AU had risk factors for aberrant drug taking behaviors like anxiety,

             depression, and suicidal ideations but did not follow up. (Id. at 188–89.)

          b. Dr. Jain’s evaluations of AU were superficial, and her patient records contained

             illegible comments. (Gov’t Ex. 8 at 66.)

          c. Dr. Jain did not document reliable therapeutic benefits from the prescribed controlled

             substances, nor that he exhausted conservative treatments prior to treatment with

             controlled substances. (Id.)

          d. Dr. Jain noted an aberrant urine drug test that was negative for the prescribed

             oxycodone, which could have indicated that AU was selling her pills or taking higher

             dosages and then running out early, but he did not follow up with corrective action. (Id.

             at 68.)

23. Dr. Owen opined that none of the prescriptions for morphine sulfate and hydromorphone that

   Dr. Jain wrote to LD from May 11, 2011 to February 23, 2012, were written for a legitimate

   medical purpose, and they were outside the scope of medical practice. (Tr. I at 190.) Dr. Owen

   based his opinion on evidence of deviations from the standard of care in prescribing narcotics,

   including:



                                                   9
       a. Dr. Jain’s patient file for LD included blank pain assessment forms. (Id.)

       b. LD exhibited depression, anxiety, bipolar disorder, and marital stress. (Gov’t Ex. 8 at

          77.)

       c. Dr. Jain’s various diagnoses were not supported by documentation, and he did not

          document a reliable therapeutic benefit from the controlled substances. (Id. at 77–78.)

       d. Dr. Jain noted that he checked the prescription monitoring database in September 2011,

          which would have indicated that LD was obtaining opioids and benzodiazepines from

          other doctors. (Id. at 78.)

       e. Dr. Jain did not take corrective action even after documenting aberrant urine drug test

          results. (Tr. I at 190–92.)

24. Dr. Owen opined that none of the prescriptions for oxycodone and hydromorphone that Dr.

   Jain wrote to BL from October 28, 2011 to February 13, 2012, were written for a legitimate

   medical purpose, and they were outside the scope of medical practice. (Id. at 192.) Dr. Owen

   based his opinion on evidence of deviations from the standard of care in prescribing narcotics,

   including:

      a. Dr. Jain noted various risk factors for aberrant drug-taking behavior in BL’s patient

          file, including BL’s prior diagnoses of opioid addiction and chronic binge-drinking and

          alcohol addiction. (Id. at 192–93.)

       b. BL had a history of depression and anxiety as well as obstructive sleep apnea. (Gov’t

          Ex. 8 at 2-17; Tr. I at 230–31.)

       c. Dr. Jain did not document a medical rationale or therapeutic benefit for various

          prescriptions, dosage adjustments, and early refills of controlled substances. (Gov’t Ex.

          8 at 2-21.)



                                                10
       d. Dr. Jain suspected BL had overdosed on opioids but continued to prescribe them. (Id.

           at 2-18–2-19.)

       e. Dr. Jain did eventually discharge BL from his practice, but he continued to prescribe

           controlled substances while she was his patient. (Tr. I at 232.)

25. Dr. Owen opined that none of the prescriptions for methadone that Dr. Jain wrote to LT from

   April 4, 2011 to July 6, 2012, were written for a legitimate medical purpose, and they were

   outside the scope of medical practice. (Id. at 193.) Dr. Owen based his opinion on evidence of

   deviations from the standard of care in prescribing narcotics, including:

       a. LT’s patient file revealed superficial evaluations and blank pain assessment tools.

           (Gov’t Ex. 8 at 2-14–2-15.)

       b. LT self-disclosed that he had been addicted to heroin for six years. (Tr. I at 193.)

       c. LT was referred to Dr. Jain by another physician (id. at 234), but Dr. Jain did not obtain

           pertinent previous medical records. (Gov’t Ex. 8 at 2-14.)

       d. Dr. Jain never documented reliable therapeutic benefits to LT from methadone. (Id. at

           2-16.)

26. Dr. Stacey Hail is an expert in emergency medicine and medical toxicology with the ability to

   render an expert opinion in the cause of death. (Tr. I at 43.)

27. A post-mortem medical examination, the circumstances surrounding the death, and an

   evaluation of whether the individual exhibited a particular “toxidrome” are all relevant to

   determining that individual’s cause of death. (Id. at 43–46.)

28. A toxidrome is the constellation of signs and symptoms, unique to a substance or group of

   substances, that are exhibited by a patient who has ingested toxic levels of that substance or

   group of substances. (Id. at 24–25.)



                                                11
29. A person who overdoses on opioids or opiates will exhibit the “opioid toxidrome.” (Id. at 25–

       26.)

30. A person who exhibits the “opioid toxidrome” that results in death may exhibit the following

       signs and symptoms: pinpoint pupils; central nervous system depression demonstrated by

       acting more and more sluggish and sleepy until unconscious and unable to be aroused; and

       respiratory depression demonstrated by progressively slower breathing leading to agonal

       respiration or obstructive breathing until all breathing finally ceases, often resulting in a

       pulmonary edema. (Id. at 26–29.)

31. A person who overdoses on a stimulant, such as cocaine or methamphetamine, will exhibit the

       “sympathomimetic toxidrome,” which mimics the body’s sympathetic nervous system, or

       “fight-or-flight” response. (Id. at 30.)

32. A patient who is exhibiting the “sympathomimetic toxidrome” that results in death may exhibit

       the following signs and symptoms: big pupils; awake and agitated; elevated heart rate; sweaty;

       seizures; and possibly a lethal arrhythmia—an abnormal heartbeat leading to death which

       leaves no trace in the body post-mortem and is thus considered a diagnosis of exclusion. (Id.

       at 30–33.)

33. Dr. Hail reviewed the files of nine of Dr. Jain’s patients, seven of whom are named as victims

       in the Indictment. (Id. at 43–44; Gov’t Evidentiary Hr’g Ex. 2 (Gov’t Ex. 2). 4)

34. In addition to the patient files, Dr. Hail also reviewed available police reports, witness

       statements, death scene photographs, pill counts, autopsy reports, prescription records, and

       post-mortem toxicology reports for each of the nine patients she reviewed. (Tr. I at 44–45.)




4
    The Government’s Exhibit 2, Dr. Hail’s Expert Report, is also filed as Doc. 98-2.

                                                           12
35. Dr. Hail opined that four patients named in the Indictment—MEB, ND, RB, and TB—would

   not have died but for opioid medications prescribed to them by Dr. Jain. (Id. at 45; Gov’t Ex.

   2.) Dr. Hail based her opinion on the following evidence:

      a. On December 23, 2009, MEB filled a prescription for methadone from Dr. Jain. (Tr. I

          at 47.)

      b. Two days later, on December 25, 2009, MEB was found dead on a couch, where she

          had been sleeping the night before, consistent with an opioid death. (Id. at 48.)

      c. MEB’s death cannot be attributed to any trauma or natural causes. (Id.)

      d. Although alprazolam, quetiapine, and venlafaxine were in MEB’s post-mortem

          toxicology results, none of these drugs would have caused MEB’s death. (Id. at 48–

          52.)

      e. On July 27, 2010, at her first and only visit with him, Dr. Jain prescribed oxycodone to

          ND. (Id. at 52.)

      f. Two days later, on July 29, 2010, ND was found dead in her bed where she had been

          sleeping. (Id. at 53.)

      g. Earlier on the morning of July 29, 2010, ND was snoring and then stopped breathing,

          which is consistent with the opioid toxidrome. (Id. at 53–54.)

      h. ND’s death cannot be attributed to any trauma or natural causes. (Id. at 54.)

      i. Although sertraline and butalbital were present in ND’s post-mortem toxicology

          results, neither of these drugs would have caused ND’s death. (Id. at 54–55.)

      j. RB filled a prescription for morphine from Dr. Jain on August 11, 2010. (Id. at 56.)

      k. Three days later, on August 14, 2010, RB was found dead in his bed where he had been

          sleeping. (Id. at 57.)



                                               13
l. The night before his death, RB was with his son who reported that RB was very sleepy,

   to the extent that RB had to pull over the car he was driving until RB was able to

   continue driving home. (Id.)

m. Once home, RB required assistance from his son to get to his bed because of his

   drowsiness. (Id.)

n. Although RB had received two intramuscular morphine shots at the emergency

   department in the days preceding his death, the duration of the effect of intramuscular

   morphine is only four to five hours, and the last shot was administered to RB

   approximately 29 hours prior to his death and would no longer have been active in RB’s

   body. (Id.)

o. RB’s family told investigators that RB acted intoxicated when he took too much

   morphine, which was how he was acting the night before his death. (Id. at 58.)

p. RB’s death cannot be attributed to natural causes, including a heart attack or other

   trauma. (Id. at 58–59.)

q. Dr. Jain prescribed oxycodone to TB on June 14, 2010. (Id. at 62.)

r. Three days later, TB was found dead on her bed where she had laid down to rest. (Id.

   at 62–63.)

s. During the hours prior to her death, TB went to the grocery store with friends where

   she was described as falling asleep as she pushed the cart through the store, exhibiting

   opioid intoxication. (Id. at 62–63.)

t. After arriving home from the store, TB needed assistance to get to her bed in order to

   lay down, where she was snoring and then stopped breathing. (Id. at 63.)

u. TB’s death cannot be attributed to trauma or natural causes. (Id.)



                                          14
       v. Although there was methamphetamine, alprazolam, quetiapine, and trazadone in TB’s

           post-mortem toxicology results, TB’s death is not consistent with a death caused by

           any of these controlled substances. (Id. at 63–65.)

                                  CONCLUSIONS OF LAW

Based on the Court’s Findings of Fact 1–25, the Court concludes that:

1. The prescriptions that Dr. Jain wrote to MEB for methadone and oxycodone from April 23,

   2009 to November 25, 2009, were issued outside the usual course of medical practice and

   without a legitimate medical purpose.

2. Dr. Jain’s July 27, 2010 prescription of oxycodone to ND was issued outside the usual course

   of medical practice and without a legitimate medical purpose.

3. The prescriptions that Dr. Jain wrote for morphine sulfate to RB from October 30, 2009 to June

   7, 2010, were issued outside the usual course of medical practice and without a legitimate

   medical purpose.

4. The prescriptions for oxycodone that Dr. Jain wrote to TB from December 14, 2009 to June

   14, 2010, were issued outside the usual course of medical practice and without a legitimate

   medical purpose.

5. The prescriptions for methadone and oxycodone that Dr. Jain wrote to MJB from May 26,

   2009 to March 24, 2010, issued outside the usual course of medical practice and without a

   legitimate medical purpose.

6. The prescriptions for oxycodone that Dr. Jain wrote to SC from June 2, 2009 to June 24, 2010,

   were issued outside the usual course of medical practice and without a legitimate medical

   purpose.




                                                15
7. The prescriptions for oxycodone, amphetamine/dextroamphetamine, and hydromorphone that

     Dr. Jain wrote to AU from June 24, 2009 to June 3, 2010, were issued outside the usual

     course of medical practice and without a legitimate medical purpose.

8. The prescriptions for morphine sulfate and hydromorphone that Dr. Jain wrote to LD from

     May 11, 2011 to February 23, 2012, were issued outside the usual course of medical practice

     and without a legitimate medical purpose.

9. The prescriptions for oxycodone and hydromorphone that Dr. Jain wrote to BL from October

     28, 2011 to February 13, 2012, were issued outside the usual course of medical practice and

     without a legitimate medical purpose.

10. The prescriptions for methadone that Dr. Jain wrote to LT from April 4, 2011 to July 6, 2012,

     were issued outside the usual course of medical practice and without a legitimate medical

     purpose.

Based on the Court’s Findings of Fact 26–35, the Court concludes that:

11. MEB would not have died but for the methadone prescribed to her by Dr. Jain on December

     23, 2009.

12. ND would not have died but for the oxycodone prescribed to her by Dr. Jain on July 27, 2010.

13. RB would not have died but for the morphine prescribed to him by Dr. Jain on August 11,

     2010.

14. TB would not have died but for the oxycodone prescribed to her by Dr. Jain on June 14, 2010.

I.      All the prescriptions listed in the Indictment were written by Dr. Jain with no
        legitimate medical purpose and are relevant conduct for sentencing purposes.

        In his plea agreement, Dr. Jain admitted that he “conducted cursory exams and did not

document a therapeutic benefit from the narcotics [he] was prescribing for [MEB].” (Doc. 81 at

4.) He acknowledged that two prescriptions he wrote for MEB for methadone, dated November

                                                 16
25, 2009 and December 23, 2009 “were issued outside the usual course of medical practice and

without a legitimate medical purpose.” (Id.) With this admission, Dr. Jain pled guilty to lesser

included offenses in two counts related to MEB: Count 1—Unlawful Dispensing of a Controlled

Substance in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(C) and Count 2—Health Care Fraud in

violation of 18 U.S.C. § 1347. (See Docs. 64; 81.) The PSR reached a base offense level of 30 by

calculating the marijuana equivalency for the total quantities of all the controlled substance

prescriptions that Dr. Jain wrote for each of the 10 alleged victims identified in the Indictment.

(See Doc. 100 ¶ 69.)

       Dr. Jain argues that the only drug quantities that should be considered in calculating his

base offense level should be those prescribed to MEB, “the patient that forms the basis for the

counts to which [he] pleaded guilty,” and that calculating the base offense level more broadly

“delegitimizes the patients’ pain and implies that the patients should not have been treated at all.”

(See Doc. 87 at 8, 2.) Dr. Jain asserts that “[t]he other patients listed on the Second Superseding

Indictment can be distinguished from MEB’s case and therefore excluding their drug quantities

can be legally justified as legitimate and appropriate.” (Id. at 8–9.)

       The Court can consider uncharged conduct as “relevant conduct” in sentencing, so long as

the United States has proved that conduct by a preponderance of the evidence. United States v.

Rodriguez-Felix, 450 F.3d 1117, 1131 (10th Cir. 2006). Offenses may qualify as part of the same

course of conduct if they are “sufficiently connected or related to each other as to warrant the

conclusion that they are part of a single episode, spree, or ongoing series of offenses.” U.S.

Sentencing Guidelines Manual § 1B1.3(a)(2) cmt. n.5. “Factors that are appropriate to the

determination of whether offenses are sufficiently connected or related to each other to be




                                                  17
considered as part of the same course of conduct include the degree of similarity of the offenses,

the regularity (repetitions) of the offenses, and the time interval between the offenses.” Id.

       Physicians, even those who are registered practitioners legally allowed to dispense

narcotics, may still violate the law when they prescribe narcotics in a way that “go[es] beyond

approved practice.” United States v. Moore, 423 U.S. 122, 144 (1975). The Tenth Circuit has held

that a physician is subject to prosecution under 21 U.S.C. § 841(a)(1) for unlawfully distributing

a controlled substance “if [he] prescribes the substance either outside the usual course of medical

practice or without a legitimate medical purpose.” United States v. Nelson, 383 F.3d 1227, 1231–

32 (10th Cir. 2004); see also 21 C.F.R. § 1306.04(a) (2005) (“A prescription for a controlled

substance to be effective must be issued for a legitimate medical purpose by an individual

practitioner acting in the usual course of his professional practice”). In determining whether a

physician has issued medication outside the usual course of professional practice, there is no

“specific set of facts” that must be present. See United States v. MacKay, 715 F.3d 807, 823 (10th

Cir. 2013). Instead, the trial court must look “to the facts in the record to conclude enough facts

existed for a fact finder to affirmatively determine that the physician issued the drugs for an

improper purpose.” Id.

       In 2017, the Tenth Circuit upheld a trial court’s decision to calculate a base offense level

by accounting for all the prescriptions issued at a pain management clinic that was operating

outside the usual course of medical practice. United States v. Schwartz, 702 F. App’x 748, 757

(10th Cir. 2017), cert. denied, 138 S. Ct. 751, 199 L. Ed. 2d 618 (2018). In Schwartz, the jury

found that the clinic “was in fact an illegal drug-distribution operation because it issued

prescriptions outside the usual course of medical practice.” Id. at 751. Because the clinic was

determined to be a clear conspiracy to operate an illegal “pill-mill,” however, the case did not



                                                 18
center on a debate over whether the government had proved that each and every specific

prescription had been illegitimate. Id. at 757 (“the entire operation was illegal and operating

outside of the usual course of medical practice, so none of the prescriptions could have been

legitimate”).

       Other courts have similarly upheld decisions to consider the entire volume of pills

prescribed by a defendant’s clinic for sentencing purposes. See, e.g., United States v. Brown, 955

F.2d 45, at *4 (6th Cir. 1993) (affirming drug quantity calculation based on “every [narcotic]

prescription issued by [the defendant] over a three-month period,” because the evidence showed

that “substantially all of [the defendant’s] patients visited him to receive illegal prescriptions”);

United States v. Ly, 543 F. App’x. 944, 948 (11th Cir. 2013) (affirming calculation where the

defendant’s “treatment of three patients not covered by the indictment constituted relevant

conduct” and those prescriptions were thus correctly applied to the calculation); United States v.

Hill, 254 F. App’x. 405, 407 (5th Cir. 2007) (“the district court may consider drug quantities not

specified in the count of conviction if they are part of the defendant’s relevant conduct” and thus

had not erred in calculating a base offense level including additional “prescriptions for addictive

painkillers to patients [the defendant] had not examined”).

       As described above, the United States has proved by a preponderance of the evidence that

all the opioid prescriptions listed in the Indictment that Dr. Jain wrote to MEB fell below the

standard of care and were outside the usual course of medical practice. The United States also

proved by a preponderance of the evidence that Dr. Jain’s prescriptions of controlled substances

to each of the other nine patients listed in the Indictment fell below the standard of care much like

his treatment of MEB. Dr. Owen testified that each of the nine relevant patient files he reviewed

revealed many of the same deviations from the applicable standard of care that were present in



                                                 19
MEB’s file. Dr. Jain often conducted cursory exams, kept overall poor documentation and did not

note therapeutic benefits or less risky treatment options for patients’ pain, and overlooked risk

factors for aberrant drug use like addiction history and psychological issues.

       In addition, the opioid prescriptions deviating from the standard of care for MEB, ND, RB,

TB, MJB, SC, AU, LD, BL, and LT all took place during a relatively similar time period—from

April 2009 through July 2012. Many of the illegitimate prescriptions began in the summer of 2009

and continued for a year or more. The various instances listed in the Indictment in which Dr. Jain

fell below the standard of care in treating patients with narcotics prescriptions are sufficiently

similar, regular, and connected to be considered part of an ongoing series of offenses and “course

of conduct.” See USSG § 1B1.3(a)(2); see also id. cmt. n.5. Though Dr. Jain only pled guilty to

two illegitimate methadone prescriptions written to MEB, following the guidelines and the

standard laid out in Rodriguez-Felix, 450 F.3d at 1131, the PSR appropriately bases Dr. Jain’s

offense level on the marijuana equivalency of all the controlled substances he illegally prescribed

to his patients named in the Indictment.

II.    Like MEB, the nine other patients named in the Indictment were vulnerable, and
       the Court finds that ten vulnerable victims is a large number in this case.

       Dr. Jain’s next objection involves the PSR’s inclusion of a two-level increase for a “large

number of vulnerable victims.” (Doc. 87 at 29–32.) He argues that the Court must make

particularized findings that each victim was in fact vulnerable based on their own characteristics

and circumstances. (Id. at 29–30.) He also argues that there is no case law or support in the

sentencing guidelines for ten patients rising to the level of a “large number” of vulnerable victims.

(Id. at 31–32.) Dr. Jain does not object to the PSR’s inclusion of a two-level upward adjustment

for MEB being a vulnerable victim. (See Tr. I at 10.)




                                                 20
        The issue of whether a patient whose doctor was convicted of illegal prescribing may be

considered a “vulnerable victim” based on drug addiction or other risk factors has not been

squarely addressed by the Tenth Circuit. In United States v. Volkman, a case involving a doctor

convicted of unlawfully distributing controlled substances, the Sixth Circuit opined that “drug

addiction, standing alone, cannot serve as the basis for applying the enhancement . . . .” 797 F.3d

377, 398 (6th Cir. 2015). However, the Sixth Circuit went on to hold that the trial court had not

erred in applying the vulnerable victim enhancement after going beyond general drug addiction to

make findings “regarding specific victims’ ailments. It noted the mental and emotional frailties of

some of [the defendant’s] patients by stating that some patients had serious psychiatric problems,

some even had prior suicide attempts.” Id. (internal quotation marks and brackets omitted).

        A “large number” is not defined anywhere in the sentencing guidelines. There is no case

law on point for determining what constitutes a “large number” of vulnerable victims in cases

involving unlawful distribution of controlled substances by medical professionals. However, in

United States v. Kaufman, the Tenth Circuit upheld a trial court’s finding that ten was a “large

number” of victims in the context of an involuntary servitude case. 546 F.3d 1242, 1269 (10th Cir.

2008). In United States v. Caballero, the Tenth Circuit explained that to find a “large number” for

purposes of applying this enhancement, the trial court is required to make “particularized findings

of vulnerability pertaining to individual victims.” 277 F.3d 1235, 1251 (10th Cir. 2002). “Not only

must there be particularized evidence of a victim’s vulnerability, but the evidence must also

distinguish the victim as atypical of the usual targets of the relevant criminal conduct.” Id. (citation

omitted); see also United States v. Scott, 529 F.3d 1290, 1301 (10th Cir. 2008) (“it is not enough

that a victim belongs to a class generally considered vulnerable”). In Caballero, after upholding

the trial court’s decision that certain trafficking victims were uniquely vulnerable based on their



                                                  21
immigration status and language barriers, the court explained that “not every victim of fraud, either

generally or in [this] particular scheme, struggle with the English language, are uneasy dealing

with the legal system, or are in an illegal immigrant status.” 277 F.3d at 1251.

       The United States bears the burden of proving by a preponderance of the evidence the

appropriateness of each upward adjustment to the offense level. Here, the Court finds that the

United States met its burden by presenting testimony and expert reports proving that each of the

patients named in the Indictment was particularly vulnerable to the harm caused by the unlawful

distribution of controlled substances, even beyond the fact that Dr. Jain knew some of the patients

were or had been addicted to drugs. Indeed, as evidenced by the Court’s findings of fact and

conclusions of law listed above, these patients’ unique vulnerabilities were often elements of what

made the opioid prescriptions Dr. Jain issued to them fall below the standard of care.

       MEB exhibited signs of anxiety, depression, and bipolar disorder. Dr. Jain has conceded

that MEB was a vulnerable victim for sentencing purposes. ND’s file noted unstable behavior and

mental health issues. RB’s file noted anxiety and depression. TB exhibited anxiety and depression.

MJB had a history of sleep apnea, which increases vulnerability to death when taking prescription

opioids, as well as a history of recreational drug use. SC had an extensive personal and family

history of psychiatric issues including anxiety, depression, and suicidal ideations. AU reported

anxiety and depression. LD exhibited depression, anxiety, bipolar disorder, and marital stress. BL

had a history of depression and anxiety as well as obstructive sleep apnea. LT had been addicted

to heroin for six years and reported as much to Dr. Jain. Dr. Jain documented factors about each

of these patients that, like MEB, made them particularly vulnerable to harm associated with illegal

dispensing of controlled substances. LT is the only patient for whom the United States did not

present any specific evidence of vulnerability beyond drug addiction. However, the Court finds



                                                 22
that here, his documented and self-reported six-year addiction to heroin made him uniquely

vulnerable in this scenario to harm caused by illegal dispensing of methadone. Though many of

Dr. Jain’s vulnerable patients shared mental and physical health issues that made them particularly

vulnerable, not every patient that is prescribed opioids, even opioids illegally prescribed with no

legitimate medical purpose, necessarily suffers from the mental and physical ailments that these

ten patients did. Thus, the Court finds, after careful review of the evidence regarding each patient,

that all ten patients named in the Indictment were uniquely vulnerable to Dr. Jain’s illegitimate

prescriptions of controlled substances.

         The Court also finds that the ten vulnerable victims identified in Dr. Jain’s case is a large

number warranting a two-level increase under the guidelines. 5 Though this case does not, of

course, involve involuntary servitude, the fact that the Tenth Circuit endorsed a finding of ten

vulnerable victims constituting a large number in Kaufman is instructive and lends weight to the

Court’s ruling here. See 546 F.3d at 1242. Therefore, the PSR correctly assesses Dr. Jain an

additional two-level enhancement for a large number of uniquely vulnerable patients.

III.     Dr. Jain’s prescriptions were the cause of death for four patients, and this
         information may remain in the PSR.

         Dr. Jain objects to the Court considering statements that his prescriptions were the cause

of death for several deceased patients named in the Indictment, including MEB, and urges the

Court to reject portions of the PSR that state Dr. Jain’s prescriptions were the cause of death. (Doc.

87 at 32.) Neither of the lesser included offenses that Dr. Jain ultimately pled guilty to require the

death of a patient as an element, and whether victims died does not factor into the offense level


5
  Even if the Court declined to consider LT to be “vulnerable” because his sole vulnerability explicitly noted in Dr.
Owen’s expert report was a history of drug addiction, see Volkman, 797 F.3d 377 at 398, nine vulnerable victims in
this case still appears to the Court to be a “large number.” Though the Sixth Circuit suggested in Volkman that drug
addiction alone doesn’t equate to vulnerability, the Court finds that LT’s self-reported, six-year heroin addiction made
him clearly and uniquely vulnerable to the harmful effects of an illegal methadone prescription.

                                                          23
calculation. Still, Dr. Jain contests the cause of death findings contained in the PSR to the extent

they will influence the Court’s sentencing decisions. (See id.) Pursuant to the policy statement in

USSG § 5K2.1, the PSR notes that judges may consider death as a factor warranting an increased

sentence. “If death resulted, the Court may increase the sentence above the authorized guideline

range” but “[l]oss of life does not automatically suggest a sentence at or near the statutory

maximum.” (Doc. 100 ¶ 136.)

       As discussed above, the United States has proved by a preponderance of the evidence that

four of Dr. Jain’s patients, MEB, ND, RB, and TB, would not have died but for Dr. Jain’s

prescriptions. The deaths resulted from the same course of conduct considered in setting Dr. Jain’s

base offense level, and thus may be relevant to the Court’s determination of what sentence will be

sufficient, but not greater than necessary under the circumstances. The references to these four

deaths resulting from Dr. Jain’s prescriptions will remain in the PSR, but the Court recognizes that

they do not necessarily warrant departure and the Court “must give consideration to matters that

would normally distinguish among levels of homicide, such as the defendant’s state of mind and

the degree of planning or preparation.” (Id. (quoting USSG § 5K2.1).)

       Pursuant to the PSR, Dr. Jain’s total offense level is 33. Based upon a total offense level

of 33 and a criminal history category of I, the guideline imprisonment range is 135 to 168 months.

Dr. Jain entered a guilty plea to lesser included offenses in Counts 1 and 2 of the Indictment.

Pursuant to Rule 11(c)(1)(C) of the Federal Rules of Criminal Procedure, the parties stipulated to

a specific guideline range of 42 to 108 months.

       THEREFORE,




                                                  24
       IT IS ORDERED that Defendant Dr. PawanKumar Jain’s Objections to the Presentence

Investigation Report (Doc. 87) are DENIED and the Second Presentence Investigation Report

(Doc. 100) is adopted.




                                                ___________________________________
                                                ROBERT C. BRACK
                                                SENIOR U.S. DISTRICT JUDGE




                                           25
